UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6664



DAVID AMBERGER,

                                               Plaintiff - Appellant,

          versus


GENE M. JOHNSON, Director of the Virginia
Department of Corrections; JOHN JABE, Deputy
Director of Operations Virginia Department of
Corrections; LARRY HUFFMAN, Regional Director
of Virginia Department of Corrections; LARRY
W. JARVIS, Warden of Bland Correctional
Center;    VIRGINIA    BANDY,    Institutional
Operations Administrator of Bland Correctional
Center;   CORRECTIONAL   OFFICER   DOE,  Bland
Correctional Center; JANE DOE, Correctional
Officer Bland Correctional Center,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00162-jlk)


Submitted: October 31, 2006                 Decided:   November 3, 2006


Before WILLIAMS and MICHAEL, Circuit Judges.*


Affirmed by unpublished per curiam opinion.



     *
      The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (2000).
David Amberger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          David Amberger appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we grant

Amberger’s motion to file supplemental pleadings and documents,

deny Amberger’s motion for the appointment of counsel, deny his

motion for a temporary restraining order, and affirm for the

reasons stated by the district court.    Amberger v. Johnson, No.

7:06-cv-00162-jlk (W.D. Va. Apr. 3, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -